Exhibit 10.1
 
DRAWDOWN EQUITY FINANCING AGREEMENT
 
THIS AGREEMENT dated as of the day of February 8, 2011 (the “Agreement”) between
Auctus Private Equity Fund, LLC a Massachusetts corporation (the “Investor”),
and Electronic Control Security, Inc a corporation organized and existing under
the laws of New Jersey (the “Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Ten Million  Dollars ($10,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the "Registration Rights Agreement")
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 
Section 1.1     “Advance” shall mean the portion of the Commitment Amount
requested by the Company in the Drawdown Notice.
 
Section   1.2   “Advance Date” shall mean the first (1st) Trading Day after
expiration of the applicable Pricing Period for each Advance.
 
Section  1.3            “Drawdown Notice” shall mean a written notice in the
form of Exhibit A attached hereto to the Investor executed by an officer of the
Company and setting forth the Advance amount that the Company requests from the
Investor.
 
Section 1.4            “Drawdown Notice Date” shall mean each date the Company
delivers (in accordance with Section 2.2(b) of this Agreement) to the Investor a
Drawdown Notice requiring the Investor to advance funds to the Company, subject
to the terms of this Agreement.  No Drawdown Notice Date shall be less than five
(5) Trading Days after the prior Drawdown Notice Date.
 
Section   1.5          “Bid Price” shall mean, on any date, the closing bid
price (as reported by Bloomberg L.P.) of the Common Stock on the Principal
Market or if the Common Stock is not traded on a Principal Market, the highest
reported bid price for the Common Stock, as furnished by the Financial Industry
Regulatory Authority (“FINRA”).
 

--------------------------------------------------------------------------------


 
Section   1.6           “Closing” shall mean one of the closings of a purchase
and sale of Common Stock pursuant to Section 2.3.
 
Section  1.7            “Commitment Amount” shall mean the aggregate amount of
up to Ten Million Dollars ($10,000,000) which the Investor has agreed to provide
to the Company in order to purchase the Company’s Common Stock pursuant to the
terms and conditions of this Agreement.
 
Section   1.8          “Commitment Period” shall mean the period commencing on
the earlier to occur of (i) the Effective Date, or (ii) such earlier date as the
Company and the Investor may mutually agree in writing, and expiring on the
earliest to occur of (x) the date on which the Investor shall have made payment
of Advances pursuant to this Agreement in the aggregate amount of the Commitment
Amount, (y) the date this Agreement is terminated pursuant to Section 10.2 or
(z) the date occurring sixty (60) months after the Effective Date.
 
Section   1.9           “Common Stock” shall mean the Company’s common stock,
par value $0.001 per share.
 
Section    1.10        “Condition Satisfaction Date” shall have the meaning set
forth in Section 7.2.
 
Section   1.11        “Damages” shall mean any loss, claim, damage, liability,
reasonable costs and expenses (including, without limitation, reasonable
attorney’s fees and disbursements and reasonable costs and expenses of expert
witnesses and investigation).
 
Section  1.12          “Effective Date” shall mean the date on which the SEC
first declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section    1.13        “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
 
Section 1.14.         “Floor” The “Floor Price” shall be defined as a) a
fixed-price floor provided by the Company or b) as Seventy-Five (75%) of the
average of the closing volume weighted average price (“VWAP”) over the preceding
ten (10) trading days prior to the Drawdown Notice Date, in each case at the
Company’s option. The “Floor” can be waived at the discretion of the Company.
 
The Company, in its sole and absolute discretion, may waive its right with
respect to the Floor and allow the Investor to sell any shares below the Floor
Price. In the event that the Company does not waive its right with respect to
the Floor, the Investor shall immediately cease selling any shares within the
Drawdown Notice if the price falls below the Floor Price.
 
Section 1.15.         “Material Adverse Effect” shall mean any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform any of its obligations
under this Agreement or the Registration Rights Agreement in any material
respect.
 
2

--------------------------------------------------------------------------------


 
Section 1.16.          “Market Price” shall mean the lowest closing Bid Price of
the Common Stock during the Pricing Period.
 
Section 1.17.         “Maximum Advance Amount” shall not exceed Two Hundred
Thousand Dollars ($200,000) or two hundred (200%) percent of the average daily
volume based on the trailing ten (10) days preceding the Drawdown Notice date
whichever is of a larger value. 
 
Section 1.18.          “FINRA” shall mean the Financial Industry Regulatory
Authority
 
Section 1.19.          “Person” shall mean an individual, a corporation, a
partnership, an association, a trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
Section 1.20.          “Pricing Period” shall mean the five (5) consecutive
Trading Days after the Drawdown Notice Date.
 
Section 1.21.         “Principal Market” shall mean the Nasdaq National Market,
the Nasdaq Capital Market, the American Stock Exchange, the OTC Bulletin Board,
OTC Pink Sheets or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.
 
Section 1.22.          “Purchase Price” shall be set at Ninety-Six (96%) percent
of the lowest closing VWAP  of the common stock during the Pricing Period.
Section 1.23.         “Registrable Securities” shall mean the shares of Common
Stock, to be issued hereunder (i) in respect of which the Registration Statement
has not been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or (iii)
which have not been otherwise transferred to a holder who may trade such shares
without restriction under the Securities Act, and the Company has delivered a
new certificate or other evidence of ownership for such securities not bearing a
restrictive legend.
 
Section 1.24.         “Registration Rights Agreement” shall mean the
Registration Rights Agreement dated the date hereof, regarding the filing of the
Registration Statement for the resale of the Registrable Securities, entered
into between the Company and the Investor.
 
Section 1.25.         “Registration Statement” shall mean a registration
statement on Form S-1  (if use of such form is then available to the Company
pursuant to the rules of the SEC and, if not, on such other form promulgated by
the SEC for which the Company then qualifies and which counsel for the Company
shall deem appropriate, and which form shall be available for the resale of the
Registrable Securities to be registered thereunder in accordance with the
provisions of this Agreement and the Registration Rights Agreement, and in
accordance with the intended method of distribution of such securities), for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.
 
3

--------------------------------------------------------------------------------


 
Section 1.26.          “Regulation D” shall have the meaning set forth in the
recitals of this Agreement.
 
Section 1.27.          “SEC” shall mean the United States Securities and
Exchange Commission.
 
Section 1.28.          “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.
    
Section 1.29.         “SEC Documents” shall mean Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, and Current Reports on Form 8-K and Proxy
Statements of the Company as supplemented to the date hereof, filed by the
Company for a period of at least twelve (12) months immediately preceding the
date hereof or the Advance Date, as the case may be, until such time as the
Company no longer has an obligation to maintain the effectiveness of a
Registration Statement as set forth in the Registration Rights Agreement.
   
Section 1.30.          “Trading Day” shall mean any day during which the New
York Stock Exchange shall be open for business.
 
ARTICLE II
Advances
 
Section 2.1             Advances.
 
(a)             Subject to the terms and conditions of this Agreement
(including, without limitation, the provisions of Article VII hereof), the
Company, at its sole and exclusive option, may issue and sell to the Investor,
and, except for conditions outside of the Investor’s control, (e.g. Acts of War,
God), the Investor shall be obligated to purchase from the Company, shares of
the Company’s Common Stock by the delivery, in the Company’s sole discretion, of
Drawdown Notices.  The number of shares of Common Stock that the Investor shall
purchase pursuant to each Advance shall be determined by dividing the amount of
the Advance by the Purchase Price.  No fractional shares shall be issued.
Fractional shares shall be rounded to the next higher whole number of shares. 
The aggregate maximum amount of all Advances that the Investor shall be
obligated to make under this Agreement shall not exceed the Commitment Amount.
(b)             The Investor shall immediately cease selling any shares within
the Drawdown Notice if the price falls below the Floor Price. The Company, in
its sole and absolute discretion, may waive its right with respect to the Floor
and allow the Investor to sell any shares below the Floor Price.  Only when the
closing bid price of the stock is above the Floor Price (the price at the time
when the Investor must immediately cease selling shares) may the Investor
reinitiate selling of any shares without such waiver from the Company required
under this subsection. 
 
4

--------------------------------------------------------------------------------


 
Section   2.2           Mechanics.
 
              Drawdown Notice.  At any time during the Commitment Period, the
Company may request the Investor to purchase shares of Common Stock by
delivering a Drawdown Notice to the Investor, subject to the conditions set
forth in Section 7.2; provided, however, the amount for each Advance as
designated by the Company in the applicable Drawdown Notice shall not be more
than the Maximum Advance Amount and the aggregate amount of the Advances
pursuant to this Agreement shall not exceed the Commitment Amount.  The Company
acknowledges that the Investor may sell shares of the Company’s Common Stock
corresponding with a particular Drawdown Notice after the Drawdown Notice is
received by the Investor.  There shall be a minimum of five (5) Trading Days
between each Drawdown Notice Date.
 
              Date of Delivery of Drawdown Notice.  A Drawdown Notice shall be
deemed delivered on: (i) the Trading Day it is received by email to
louposner@auctusfund.com and tjs@auctusfund.com as well as by facsimile to
(617)532-6402. If such notice is received prior to 5:00 pm Eastern Time; or (ii)
the immediately succeeding Trading Day if Drawdown Notice is received by
facsimile or otherwise after 5:00 pm Eastern Time on a Trading Day or at any
time on a day which is not a Trading Day.  No Drawdown Notice may be deemed
delivered on a day that is not a Trading Day.  Immediately following the
submission of the Drawdown Notice, the Company will endeavor to advise the
Investor orally by telephone of the submission of the Drawdown Notice.
 
 Section  2.3          Closings.  On each Advance Date (i) the Company shall
deliver to the Investor such number of shares of the Common Stock registered in
the name of the Investor as shall equal (x) the amount of the Advance specified
in such Drawdown Notice pursuant to Section 2.1 herein, divided by (y) the
Purchase Price and (ii) upon receipt of such shares, the Investor shall deliver
to the Company the amount of the Advance specified in the Drawdown Notice by
wire transfer of immediately available funds.  In addition, on or prior to the
Advance Date, each of the Company and the Investor shall deliver to the other
all documents, instruments and writings required to be delivered by either of
them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein.  To the extent the Company has not paid the
fees, expenses, and disbursements of the Investor in accordance with Section
12.4, the amount of such fees, expenses, and disbursements may be deducted by
the Investor (and shall be paid to the relevant party) directly out of the
proceeds of the Advance with no reduction in the amount of shares of the
Company’s Common Stock to be delivered on such Advance Date. 
(a)  Company’s Obligations Upon Closing.
 
(i)                    The Company shall use all reasonable efforts to become
DTC eligible within a reasonable time of the date of this Agreement.  Upon
approval of DTC eligibility, the Company shall deliver to the Investor, through
the use of a Deposit/Withdrawal at Custodian from a Deposit Trust Company method
or commonly referred to as “DWAC/DTC” of the Investor’s choosing, the shares of
Common Stock applicable to the Advance in accordance with Section 2.3.  The
certificates evidencing such shares shall be free of restrictive legends.  Upon
receipt, Investor will perform a wire transfer on the same business day provided
that the shares have been received in sufficient time to perform such transfer. 
In the event that the Investor is no longer able, due to time constraints beyond
his control, to perform a wire on the day of receipt, the wire will be promptly
executed the following business day.
 
5

--------------------------------------------------------------------------------


 
(ii)                    the Company’s Registration Statement with respect to the
resale of the shares of Common Stock delivered in connection with the Advance
shall have been declared effective by the SEC;
 
(iii)                   the Company shall have obtained all material permits and
qualifications required by any applicable state for the offer and sale of the
Registrable Securities, or shall have the availability of exemptions therefrom. 
The sale and issuance of the Registrable Securities shall be legally permitted
by all laws and regulations to which the Company is subject;
 
(iv)                   the Company shall file with the SEC in a timely manner
all reports, notices and other documents required of a “reporting company” under
the Exchange Act and applicable Commission regulations;
 
(v)                    the fees as set forth in Section 12.4 below shall have
been paid or can be withheld as provided in Section 2.3; and
 
(vi)                   The Company’s transfer agent shall be DWAC eligible.
 
(b)                   Investor’s Obligations Upon Closing.                Upon
receipt of the shares referenced in Section 2.3(a)(i) above and provided the
Company is in compliance with its obligations in Section 2.3, the Investor shall
forthwith deliver to the Company the amount of the Advance specified in the
Drawdown Notice by immediate wire transfer of immediately available funds. 
 
              Section 2.4.              Hardship. 
 
The Company acknowledges that the Investor shall suffer financial hardship and
therefore shall be liable for any and all losses, commissions, fees, interest,
legal fees or any other financial hardship caused to the Investor.
 
The Company understands that a delay in the delivery of the securities in the
form required pursuant to this registration statement beyond the Closing could
result in economic loss to the Investor.  After the Effective Date, as
compensation to the Investor for late issuance of such shares (delivery of
securities after the applicable closing), the Company agrees to make payments to
the Investor in accordance with the schedule below where the number of days
overdue is defined as the number of business days beyond the close with amount
due being cumulative. 
 
6

--------------------------------------------------------------------------------



The Company shall pay any payments incurred under this Section in immediately
available funds upon demand.  Nothing herein shall limit the right of the
Investor to pursue damages for the Company’s failure to comply with the issuance
and delivery of securities to the Investor.
 
Payments for Each Number of Days Overdue
For each $10,000 Worth of Common Stock
   
1
$100
2
$200
3
$300
4
$400
5
$500
6
$600
7
$700
8
$800
9
$900
10
$1000
Over 10
$1000 + $200 for each Business Day beyond the tenth day

 
ARTICLE III
Representations and Warranties of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1            Organization and Authorization.  The Investor is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite power and authority to
purchase and hold the securities issuable hereunder.  The decision to invest and
the execution and delivery of this Agreement by such Investor, the performance
by such Investor of its obligations hereunder and the consummation by such
Investor of the transactions contemplated hereby have been duly authorized and
requires no other proceedings on the part of the Investor.  The undersigned has
the right, power and authority to execute and deliver this Agreement and all
other instruments (including, without limitations, the Registration Rights
Agreement), on behalf of the Investor.  This Agreement has been duly executed
and delivered by the Investor and, assuming the execution and delivery hereof
and acceptance thereof by the Company, will constitute the legal, valid and
binding obligations of the Investor, enforceable against the Investor in
accordance with its terms.
 
Section 3.1.1        Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.
 
7

--------------------------------------------------------------------------------


 
Section   3.2          No Legal Advice From the Company.  The Investor
acknowledges that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with his or its own legal counsel
and investment and tax advisors.  The Investor is relying solely on such counsel
and advisors and not on any statements or representations of the Company or any
of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.
 
Section 3.3            Investment Purpose. The securities are being purchased by
the Investor for its own account, and for investment purposes.  The Investor
agrees not to assign or in any way transfer the Investor’s rights to the
securities or any interest therein and acknowledges that the Company will not
recognize any purported assignment or transfer except in accordance with
applicable Federal and state securities laws.  No other person has or will have
a direct or indirect beneficial interest in the securities.  The Investor agrees
not to sell, hypothecate or otherwise transfer the Investor’s securities unless
the securities are registered under Federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such laws is available.
 
Section 3.4             Accredited Investor.  The Investor is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D of the
Securities Act.
 
Section 3.5            Information.  The Investor and its advisors (and its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information it deemed
material to making an informed investment decision.  The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management.  Neither such inquiries nor any other due diligence
investigations conducted by such Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained in this Agreement.  The
Investor understands that its investment involves a high degree of risk.  The
Investor is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such
Investor to obtain information from the Company in order to evaluate the merits
and risks of this investment.  The Investor has sought such accounting, legal
and tax advice, as it has considered necessary to make an informed investment
decision with respect to this transaction.
 
Section  3.6           Receipt of Documents. The Investor and its counsel have
received and read in their entirety:  (i) this Agreement and the Exhibits
annexed hereto; (ii) all due diligence and other information necessary to verify
the accuracy and completeness of such representations, warranties and covenants;
and (iii) answers to all questions the Investor submitted to the Company
regarding an investment in the Company; and the Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus. 
 
8

--------------------------------------------------------------------------------


 
Section 3.7             Registration Rights Agreement.  The parties have entered
into the Registration Rights Agreement dated the date hereof.
 
Section 3.8            No General Solicitation.  Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
 
Section  3.9           Not an Affiliate.  The Investor is not an officer,
director or a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with
the Company or any “Affiliate” of the Company (as that term is defined in Rule
405 of the Securities Act).
 
Section 3.10          Trading Activities.  The Investor’s trading activities
with respect to the Company’s Common Stock shall be in compliance with all
applicable federal and state securities laws, rules and regulations and the
rules and regulations of the Principal Market on which the Company’s Common
Stock is listed or traded and Investor will comply with any requests that the
SEC makes in connection with the Filing of the Registration Agreement to ensure
such compliance. Neither the Investor nor its affiliates has an open short
position in the Common Stock of the Company, the Investor agrees that it shall
not, and that it will cause its affiliates not to, engage in any short sales of
or hedging transactions with respect to the Common Stock, provided that the
Company acknowledges and agrees that upon receipt of an Drawdown Notice the
Investor has the right to sell the shares to be issued to the Investor pursuant
to the Drawdown Notice during the applicable Pricing Period. 
Section 3.11          No Registration as a Dealer. The Investor is not and will
not be required to be registered as a "dealer" under the 1934 Act, either as a
result of its execution and performance of its obligations under this Agreement
or otherwise.
 
Section 3.12           Good Standing. The Investor is a limited liability
company, duly organized, validly existing and in good standing under the laws of
its state of formation and any jurisdiction in which it is conducting business.

 
ARTICLE IV.
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules delivered in connection
herewith or in the SEC Documents (as defined herein), the Company hereby
represents and warrants to, and covenants with, the Investor that the following
are true and correct as of the date hereof:
 
9

--------------------------------------------------------------------------------


 
Section   4.1          Organization and Qualification.  The Company is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite corporate power to own its
properties and to carry on its business as now being conducted.  Each of the
Company and its subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect on the Company and its subsidiaries taken as a whole.
 
Section  4.2           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the Registration Rights Agreement and any
related agreements, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement, the Registration Rights Agreement and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this
Agreement, the Registration Rights Agreement and any related agreements have
been duly executed and delivered by the Company, (iv) this Agreement, the
Registration Rights Agreement and assuming the execution and delivery thereof
and acceptance by the Investor and any related agreements constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
Section   4.2.1        Capitalization.  The authorized capital stock of the
Company consists of 30,000,000 shares of Common Stock $0.001 par value per share
of which approximately 10,529,911 shares of Common Stock are outstanding and
5,000,000 shares of preferred stock, of which (i) 1,000,000 shares have been
designated as Series A Convertible Preferred stock, par value $0.001 per share,
of which 300,000 shares are outstanding and (ii) 2,000 have been designated as
Series B Convertible Preferred Stock, par value $0.001 per share, of which 791
shares are outstanding. All of such outstanding shares have been validly issued
and are fully paid and nonassessable.  Except as disclosed in the SEC Documents,
no shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. 
Except as disclosed in the SEC Documents, as of the date hereof, (i) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities and (iii)  there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to the Registration Rights Agreement).  There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein.  This section shall not prevent the
Company, after the date hereof, from obtaining other funding or other means of
financing.
 
10

--------------------------------------------------------------------------------


 
The Company has furnished to the Investor via the SEC's live EDGAR filing
service true and correct copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and via conference call the terms of all securities convertible into
or exercisable for Common Stock and the material rights of the holders thereof
in respect thereto.
 
Section 4.3            No Conflict.  The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Certificate of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or By-laws or (ii) conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market on which the Common Stock is quoted)
applicable to the Company or any of its subsidiaries or by which any material
property or asset of the Company or any of its subsidiaries is bound or affected
and which would cause a Material Adverse Effect.  Except as disclosed in the SEC
Documents, neither the Company nor its subsidiaries is in violation of any term
of or in default under its Articles of Incorporation or By-laws or their
organizational charter or by-laws, respectively, or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries.  The business of the Company and its subsidiaries is not being
conducted in violation of any material law, ordinance, -regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.  The Company and its subsidiaries are unaware of any fact or
circumstance which might give rise to any of the foregoing.
 
11

--------------------------------------------------------------------------------


 
Section  4.4           SEC Documents; Financial Statements.  As of the date
hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act.   As of their respective dates, to the
Company’s knowledge, the financial statements of the Company disclosed in the
SEC Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included written in the SEC Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
Section    4.5         No Default.  Except as disclosed in the disclosure
schedules, the Company is not in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust or other material instrument or agreement to
which it is a party or by which it is or its property is bound and neither the
execution, nor the delivery by the Company, nor the performance by the Company
of its obligations under this Agreement or any of the exhibits or attachments
hereto will conflict with or result in the breach or violation of any of the
terms or provisions of, or constitute a default or result in the creation or
imposition of any lien or charge on any assets or properties of the Company
under its Certificate of Incorporation, By-Laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect on the Company’s business or financial condition.
 
12

--------------------------------------------------------------------------------


 
Section    4.6         Absence of Events of Default.  Except for matters
described in disclosure schedules and/or this Agreement, no Event of Default, as
defined in the respective agreement to which the Company is a party, and no
event which, with the giving of notice or the passage of time or both, would
become an Event of Default (as so defined), has occurred and is continuing,
which would have a Material Adverse Effect on the Company’s business,
properties, prospects, financial condition or results of operations.
 
Section    4.7         Intellectual Property Rights.  The Company and its
subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted.   The Company and its subsidiaries do
not have any knowledge of any infringement by the Company or its subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, and, to the knowledge of the Company, there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing, except, in
each such case, any such matter that could not reasonably be expected to have a
Material Adverse Effect. 
 
Section  4.8            Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
Section 4.9             Environmental Laws.  The Company and its subsidiaries
are (i) in compliance with any and all applicable material foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except, in each such case, any such matter that could not reasonably
be expected to have a Material Adverse Effect.
 
Section 4.10           Title.  Except as set forth in the disclosure schedules,
the Company has good and marketable title to its properties and material assets
owned by it, free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest other than such as are not material to the business
of the Company.  Any real property and facilities held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.
 
13

--------------------------------------------------------------------------------


 
Section    4.11       Insurance. Except as set forth in the disclosure
schedules, the Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.
 
Section 4.12          Regulatory Permits.  The Company and its subsidiaries
possess all material certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, and neither the Company nor any such
subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
Section  4.13         Internal Accounting Controls.  Except as disclosed in the
SEC documents, the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Representation by the company relating to internal
controls will be made at such time the registration filing has been approved.
 
Section 4.14          No Material Adverse Breaches, etc.  Except as set forth in
the disclosure schedules, neither the Company nor any of its subsidiaries is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s
officers has or is expected in the future to have a Material Adverse Effect on
the business, properties, operations, financial condition, results of operations
or prospects of the Company or its subsidiaries.  Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is in breach of any
contract or agreement which breach, in the judgment of the Company’s officers,
has or is expected to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.
 
14

--------------------------------------------------------------------------------


 
Section 4.15         Absence of Litigation.  Except as set forth in the
disclosure schedules, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a Material Adverse Effect on the
transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) except as expressly disclosed in the SEC Documents, have a Material
Adverse Effect on the business, operations, properties, financial condition or
results of operation of the Company and its subsidiaries taken as a whole.
 
Section 4.16          Subsidiaries.  Except as disclosed in the disclosure
schedules, the Company does not presently own or control, directly or
indirectly, any interest in any other corporation, partnership, association or
other business entity.
 
Section  4.17         Tax Status.  Except as disclosed in the disclosure
schedules, the Company and each of its subsidiaries has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
Section  4.18         Certain Transactions.  Except as set forth in the
disclosure schedules none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
15

--------------------------------------------------------------------------------


 
Section  4.19         Fees and Rights of First Refusal.  The Company is not
obligated to offer the securities offered hereunder on a right of first refusal
basis or otherwise to any third parties including, but not limited to, current
or former shareholders of the Company, underwriters, brokers, agents or other
third parties.
 
Section  4.20         Use of Proceeds.  The Company shall use the net proceeds
from this offering for general corporate purposes, including, without
limitation, the payment of loans incurred by the Company.  However, in no event
shall the Company use the net proceeds from this offering for the payment (or
loan to any such person for the payment) of any judgment, or other liability,
incurred by any executive officer, officer, director or employee of the Company,
except for any liability owed to such person for services rendered, or if any
judgment or other liability is incurred by such person originating from services
rendered to the Company, or the Company has indemnified such person from
liability.
 
Section  4.21         Further Representation and Warranties of the Company.  For
so long as any securities issuable hereunder held by the Investor remain
outstanding, the Company acknowledges, represents, warrants and agrees that it
will maintain the listing of its Common Stock on the Principal Market.
Section  4.22         Opinion of Counsel.  The Company will obtain for the
Investor, at the Company’s expense, any and all opinions of counsel which may be
reasonably required in order to sell the securities issuable hereunder without
restriction.
 
Section 4.23          Dilution.  The Company is aware and acknowledges that
issuance of shares of the Company’s Common Stock could cause dilution to
existing shareholders and could significantly increase the outstanding number of
shares of Common Stock. 
 
ARTICLE  V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section     5.1         Indemnification.
 
       (a)        In consideration of the Investor’s execution and delivery of
this Agreement, and in addition to all of the Company’s other obligations under
this Agreement, the Company shall defend, protect, indemnify and hold harmless
the Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
16

--------------------------------------------------------------------------------


 
        (b)      In consideration of the Company’s execution and delivery of
this Agreement, and in addition to all of the Investor’s other obligations under
this Agreement, the Investor shall defend, protect, indemnify and hold harmless
the Company and all of its officers, directors, shareholders, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Investor in this Agreement, the Registration Rights
Agreement, or any instrument or document contemplated hereby or thereby executed
by the Investor, (b) any breach of any covenant, agreement or obligation of the
Investor(s) contained in this Agreement,  the Registration Rights Agreement or
any other certificate, instrument or document contemplated hereby or thereby
executed by the Investor, or (c) any cause of action, suit or claim brought or
made against such Company Indemnitee based on  misrepresentations or due to a 
breach by the Investor and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnitees.  To the extent that the foregoing undertaking by the Investor may
be unenforceable for any reason, the Investor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.
  
Promptly after receipt by any Indemnitees of notice of any claim or of the
commencement of any action in respect of which indemnity may be sought, the
Indemnitees will promptly notify indemnifying party in writing of the receipt or
commencement thereof; and indemnifying party shall have the right to assume the
defense of such claim or action (including the employment of counsel at its own
expense) through counsel of its own choosing, that is reasonably acceptable to
the Indemnitees, by so notifying the Indemnitees within thirty (30) calendar
days of the first receipt of such notice.  The Indemnitees shall have the right
to participate in the defense thereof and to employ up to one counsel at its own
expense, separate from the counsel employed by the indemnifying party.
 
17

--------------------------------------------------------------------------------


 
The indemnifying party will not settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought hereunder, unless such settlement,
compromise or consent includes an unconditional release of each Indemnitee from
all liability arising out of such claim, action or proceeding.
 
(c)              The obligations of the parties to indemnify or make
contribution under this Section 5.1 shall survive termination.
 
ARTICLE VI.
Covenants of the Company
 
Section     6.1        Registration Rights.  The Company shall use commercially
reasonable efforts to cause the Registration Rights Agreement to remain in full
force and effect and the Company shall comply in all material respects with the
terms thereof.
 
Section 6.2             Listing of Common Stock.  The Company shall maintain the
Common Stock’s authorization for quotation on the Principal Market. 
 
Section    6.3         Exchange Act Registration.  The Company will cause its
Common Stock to continue to be registered under Section 12(g) of the Exchange
Act, will file in a timely manner all reports and other documents required of it
as a reporting company under the Exchange Act and will not take any action or
file any document (whether or not permitted by Exchange Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said Exchange Act.
 
Section 6.4            Transfer Agent Instructions.  Upon effectiveness of the
Registration Statement the Company shall deliver instructions to its transfer
agent to issue shares of Common Stock to the Investor free of restrictive
legends on or before each Advance Date.
 
Section  6.5            Corporate Existence.  The Company will take all steps
necessary to preserve and continue the corporate existence of the Company.
 
18

--------------------------------------------------------------------------------


 
Section    6.6         Notice of Certain Events Affecting Registration;
Suspension of Right to Make an Advance.  The Company will immediately notify the
Investor as soon as practible, upon its becoming aware of the occurrence of any
of the following events in respect of a registration statement or related
prospectus relating to an offering of Registrable Securities: (i) receipt of any
request for additional information by the SEC or any other Federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the registration statement or related
prospectus; (ii) the issuance by the SEC or any other Federal or state
governmental authority of  any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in the Registration Statement or related prospectus of any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate; and the Company will promptly make available to the
Investor any such supplement or amendment to the related prospectus.  The
Company shall not deliver to the Investor any Drawdown Notice during the
continuation of any of the foregoing events.
 
Section 6.7.           Consolidation; Merger.  The Company shall not, at any
time after the date hereof, effect any merger or consolidation of the Company
with or into, or a transfer of all or substantially all the assets of the
Company to another entity (a “Consolidation Event”) unless the resulting
successor or acquiring entity (if not the Company) assumes by written instrument
the obligation to deliver to the Investor such shares of stock and/or securities
as the Investor is entitled to receive pursuant to this Agreement prior to the
closing date of any merger.
 
Section 6.8.            Issuance of the Company’s Common Stock.  The sale of the
shares of Common Stock shall be made in accordance with the provisions and
requirements of Regulation D and any applicable state securities law.
  
Section 6.9.            Market Activities.              The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock; this does not include any
ordinary shareholder information dissemination, such as, investor relations
activities, press releases, paid product advertising, or paid marketing to
advertise the Company's applications that may have an indirect effect on the
price of the Company's Common Stock or (ii) engage in the sale of the Company’s
stock on the open market transaction; however,  this does not preclude the
Company from issuing stock for acquisitions, to pay employees, to pay
consultants or for any other reasons deemed in the best interests of the Company
by its management.
 
19

--------------------------------------------------------------------------------


 
ARTICLE VII.
Conditions for Advance and Conditions to Closing
 
Section  7.1.          Conditions Precedent to the Obligations of the Company. 
The obligation hereunder of the Company to issue and sell the shares of Common
Stock to the Investor incident to each Closing is subject to the satisfaction,
or waiver by the Company, at or before each such Closing, of each of the
conditions set forth below.
 
      (a)        Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
      (b)       Performance by the Investor.  The Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement and the Registration Rights Agreement to
be performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2            Conditions Precedent to the Right of the Company to
Deliver an Drawdown Notice.  The right of the Company to deliver an Drawdown
Notice is subject to the fulfillment by the Company, on such Drawdown Notice (a
“Condition Satisfaction Date”), of each of the following conditions:
 
      (a)       Registration of the Common Stock with the SEC.  The Company
shall have filed with the SEC a Registration Statement with respect to the
resale of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement.  As set forth in the Registration Rights
Agreement, the Registration Statement shall have previously become effective and
shall remain effective on each Condition Satisfaction Date and (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so, and (ii) no other suspension of the use or withdrawal of
the effectiveness of the Registration Statement or related prospectus shall
exist.  The Registration Statement must have been declared effective by the SEC
prior to the first Drawdown Notice Date.
 
       (b)      Authority.  The Company shall have obtained all permits and
qualifications required by any applicable state in accordance with the
Registration Rights Agreement for the offer and sale of the shares of Common
Stock, or shall have the availability of exemptions therefrom.  The sale and
issuance of the shares of Common Stock shall be legally permitted by all laws
and regulations to which the Company is subject.
 
       (c )    Fundamental Changes. There shall not exist any fundamental
changes to the information set forth in the Registration Statement, which would
require the Company to file a post-effective amendment to the Registration
Statement. 
 
       (d)      Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
20

--------------------------------------------------------------------------------


 
       (e)      No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits or directly and adversely affects any of the transactions contemplated
by this Agreement, and no proceeding shall have been commenced that may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement.
 
       (f)       No Suspension of Trading in or Delisting of Common Stock.  The
trading of the Common Stock is not suspended by the SEC or the Principal Market
(if the Common Stock is traded on a Principal Market).  The issuance of shares
of Common Stock with respect to the applicable Closing, if any, shall not
violate the shareholder approval requirements of the Principal Market (if the
Common Stock is traded on a Principal Market).  The Company shall not have
received any notice threatening the continued listing of the Common Stock on the
Principal Market (if the Common Stock is traded on a Principal Market).
 
       (g)      Maximum Advance Amount.  The amount of an Advance requested by
the Company shall not exceed the Maximum Advance Amount.  In addition, in no
event shall the number of shares issuable to the Investor pursuant to an Advance
cause the aggregate number of shares of Common Stock beneficially owned by the
Investor and its affiliates to exceed four and 99/100 percent (4.99%) of the
then outstanding Common Stock of the Company.  For the purposes of this section
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.
 
       (h)      No Knowledge.  The Company has no knowledge of any event which
would be more likely than not to have the effect of causing such Registration
Statement to be suspended or otherwise ineffective.
 
       (i)       Executed Drawdown Notice.  The Investor shall have received the
Drawdown Notice executed by an officer of the Company and the representations
contained in such Drawdown Notice shall be true and correct as of each Condition
Satisfaction Date.
 
ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information
 
Section 8.1.            Non-Disclosure of Non-Public Information.
 
        (a)      The Company covenants and agrees that it shall refrain from
disclosing, and shall cause its officers, directors, employees and agents to
refrain from disclosing, any material non-public information to the Investor
without also disseminating such information to the public, unless prior to
disclosure of such information the Company identifies such information as being
material non-public information and provides the Investor with the opportunity
to accept or refuse to accept such material non-public information for review.
 
21

--------------------------------------------------------------------------------


 
       (b)       Nothing herein shall require the Company to disclose non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate non-public information to any investors
who purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, promptly notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading. 
Nothing contained in this Section 8.2 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.
 
ARTICLE XI.
Choice of Law/Jurisdiction
 
Section       9.1      Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of
Massachusetts without regard to the principles of conflict of laws.  The parties
further agree that any action between them shall be heard in Boston, MA._______
for the adjudication of any civil action asserted pursuant to this paragraph.
 
ARTICLE X.
Assignment; Termination
 
Section      10.1     Assignment.  Neither this Agreement nor any rights of the
Company hereunder may be assigned to any other Person. 
 
Section    10.2        Termination. 
 
(a)              Unless terminated earlier as herein provided, the obligations
of the Investor to make Advances under Article II hereof shall terminate sixty
(60) months after the Effective Date.
 
22

--------------------------------------------------------------------------------


 
(b)            The obligation of the Investor to make an Advance to the Company
pursuant to this Agreement shall terminate permanently (including with respect
to an Advance Date that has not yet occurred) in the event that (i) there shall
occur any stop order or suspension of the effectiveness of the Registration
Statement for an aggregate of fifty (50) Trading Days, other than due to the
acts of the Investor, during the Commitment Period, or (ii) the Company shall at
any time fail materially to comply with the requirements of Article VI and such
failure is not cured within thirty (30) days after receipt of written notice
from the Investor, provided, however, that this termination provision shall not
apply to any period commencing upon the filing of a post-effective amendment to
such Registration Statement and ending upon the date on which such post
effective amendment is declared effective by the SEC.
 
(c )           The obligations and rights of each of the Company and the
Investor are terminable by the Company at any time upon written notice to the
Investor subject at all times to the terms, conditions and obligations that the
Company may have to the Investor, including and without limit to any fees,
charges and obligations described herein
 
ARTICLE XI.
Notices
 
a.                           Section      11.0.0.1         Notices.  Any
notices, consents, waivers, or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) three (3) days after being sent by U.S.
certified mail, return receipt requested, or (iv) one (1) day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 

If to the Company, to:
Electronic Control Security, Inc.
 
 790 Bloomfield Avenue,
 
Clifton, NJ 07012
 
Telephone: (973) 574-8555
 
Facsimile: (973)-574-8562____
   
 With a copy to
David Aboudi
 
Aboudi & Brounstein Law Offices
 
3 Gavish Street Kfar Saba Israel
 
Kfar Saba, Israel
 
 Facsimile +972-9-764-4834
 
If to the Investor, to:
Auctus Private Equity Fund, LLC
 
One Beacon St. 34th Floor
 
Boston, MA 02108
 
ATTN: Lou Posner
 
Telephone: 617-532-6408
 
Facsimile: 617-532-6402

 
23

--------------------------------------------------------------------------------


 
With a copy to: 
 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
ARTICLE XII.
Miscellaneous
 
Section    12.1.      Counterparts.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.
 
Section   12.2        Entire Agreement; Amendments.  This Agreement supersedes
all other prior oral or written agreements between the Investor, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.
 
Section    12.3.      Reporting Entity for the Common Stock.  The reporting
entity relied upon for the determination of the trading price or trading volume
of the Common Stock on any given Trading Day for the purposes of this Agreement
shall be Bloomberg, L.P. or any successor thereto.  The written mutual consent
of the Investor and the Company shall be required to employ any other reporting
entity.
 
Section    12.4.       Fees and Expenses.  The Company hereby agrees to pay the
following fees:
 
       (a)       Fees.  Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby.
 
      (b)        Origination Fee. The Company is obligated to pay the Investor a
non-refundable origination fee equal to Five Thousand Dollars ($5,000), which
has been paid and Seven Thousand Five Hundred Dollars ($7,500) in cash which
will be taken out of the proceeds of the first Drawdown.
 
24

--------------------------------------------------------------------------------


 
Section 12.5. Confidentiality.  If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Drawdown Equity
Financing Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.


 
COMPANY:
 
Electronic Control Security, Inc.
     
By:
/s/ Arthur Barchenko  
Name: Arthur Barchenko
 
Title: CEO
     
INVESTOR:
 
Auctus Private Equity Fund, LLC
     
By:
/s/ Lou Posner  
Name: Lou Posner
 
Title: Managing Director

 
26

--------------------------------------------------------------------------------


 
EXHIBIT A
 
DRAWDOWN NOTICE
 
Electronic Control Security, Inc.
 
The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of Electronic Control Security, Inc. (the
“Company”) issuable in connection with this Drawdown Notice, delivered pursuant
to the Drawdown Equity Financing Agreement (the “Agreement”), as follows:
 
1.               The undersigned is the duly elected ______________ of the
Company.
 
2.               There are no fundamental changes to the information set forth
in the Registration Statement which would require the Company to file a post
effective amendment to the Registration Statement.
 
3.               The Company has performed in all material respects all
covenants and agreements to be performed by the Company and has complied in all
material respects with all obligations and conditions contained in the Agreement
on or prior to the Drawdown Notice Date, and shall continue to perform in all
material respects all covenants and agreements to be performed by the Company
through the applicable Advance Date.  All conditions to the delivery of this
Drawdown Notice are satisfied as of the date hereof.
 
4.               The undersigned hereby represents, warrants and covenants that
it has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.).  All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants.  None of the Company’s
Public Disclosures contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
5.               The Advance requested is _____________________.
 
6.               Unless waived by the Company pursuant to the Drawdown Equity
Financing Agreement, the “Floor Price” for this Drawdown Notice shall be:
(Please check one):
 
  ______                      $______ per share
 
27

--------------------------------------------------------------------------------


 
  ____                           Seventy-Five (75%) of the average of the
closing volume weighted average price (VWAP) over the preceding ten (10) trading
days prior to the Drawdown Notice Date.
 
The undersigned has executed this Certificate this ____ day of
_________________.


Electronic Control Security, Inc.
By:
 
Name: Arthur Barchenko
Title: CEO


 
28

--------------------------------------------------------------------------------

 